        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 1 of 18 Page ID #:3955


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    BRADLEY J. HAMBURGER, SBN 266916
                   bhamburger@gibsondunn.com
            3    WILLIAM F. COLE, SBN 308624
                   bcole@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    Attorneys for Amicus Curiae
                 Central City Association of Los Angeles
            8
                                       UNITED STATES DISTRICT COURT
            9
                                      CENTRAL DISTRICT OF CALIFORNIA
          10
                                                 WESTERN DIVISION
          11
                 LA ALLIANCE FOR HUMAN                     CASE NO. 2:20-cv-02291
          12     RIGHTS, et al.,
          13                       Plaintiffs,
                                                           BRIEF OF AMICUS CURIAE
          14           v.                                  CENTRAL CITY ASSOCIATION OF
                                                           LOS ANGELES PURSUANT TO THE
          15     CITY OF LOS ANGELES, et al.,              COURT’S JANUARY 31, 2021 ORDER
                                                           INVITING THIRD PARTY BRIEFING
          16                       Defendants.             (DKT. 205)
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                       BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 2 of 18 Page ID #:3956


            1
            2                                            TABLE OF CONTENTS
            3    I.     STATEMENT OF INTEREST ............................................................................ 1
            4    II.    INTRODUCTION ................................................................................................ 2
            5    III.   ARGUMENT........................................................................................................ 6
            6           A.       The City of Los Angeles Has, For Years, Pursued a Failed
            7                    Litigation Strategy that Has Only Served to Exacerbate the
                                 Homelessness Crisis ................................................................................... 6
            8
                        B.       This Court Should Couple Any Resolution of This Lawsuit With A
            9
                                 Requirement that the City Regulate the Public Right-of-Way to
          10                     Promote Public Health and Safety ........................................................... 11
          11     IV.    CONCLUSION .................................................................................................. 13
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                               i
                        BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 3 of 18 Page ID #:3957


            1                                           TABLE OF AUTHORITIES
            2
                 CASES
            3
                 Jones v. City of Los Angeles,
            4       444 F.3d 1118 (9th Cir. 2006) ................................................................................ 6, 7
            5
                 Jones v. City of Los Angeles,
            6       505 F.3d 1006 (9th Cir. 2007) .................................................................................... 7
            7    Lavan v. City of Los Angeles,
            8       693 F.3d 1022 (9th Cir. 2012) .......................................................................... 8, 9, 10
            9    Martin v. City of Boise,
                   920 F.3d 584 (9th Cir. 2019) .................................................................................... 12
          10
          11     Missouri v. Jenkins,
                   515 U.S. 70 (1995).................................................................................................... 13
          12
                 Mitchell v. City of Los Angeles,
          13
                    No. 2:16-cv-01750, 2016 WL 11519288 (C.D. Cal Apr. 13, 2016) .......................... 9
          14
                 Mitchell v. City of Los Angeles,
          15        No. 2:16-cv-01750, 2017 WL 10545079 (C.D. Cal. Sept. 25, 2017) ........................ 9
          16
                 STATUTES
          17
                 L.A. Muni. Code § 41.18 (a).......................................................................................... 11
          18
          19     L.A. Muni. Code § 41.18 (d) ......................................................................................... 11

          20     L.A. Muni. Code § 41.47.2 ............................................................................................ 11
          21     L.A. Muni. Code § 56.11 ............................................................................................... 11
          22     L.A. Muni. Code § 56.12 ............................................................................................... 11
          23
                 OTHER AUTHORITIES
          24
                 [Proposed] Stipulated Order of Dismissal, Ex. A (Settlement and Release
          25        Agreement), Mitchell v. City of Los Angeles, No. 2:16-cv-01760 (C.D. Cal.
          26        May 29, 2019), ECF No. 118-1 ................................................................................ 10
          27     A Court Decision Letting Homeless People Keep All Their Belongings Helps No One,
          28        THE LOS ANGELES TIMES (May 31, 2019) ................................................................ 10

Gibson, Dunn &
Crutcher LLP                                                                 ii
                         BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 4 of 18 Page ID #:3958


            1    Anh Do, ‘Eye-popping’ number of hypodermic needles, pounds of waste cleared
            2      from Orange County riverbed homeless encampment, THE LOS ANGELES TIMES
                   (Mar. 10, 2018) ........................................................................................................... 3
            3
                 Anna Gorman & Kaiser Health News, Medieval Diseases Are Infecting California’s
            4
                   Homeless, THE ATLANTIC (Mar. 8, 2019) .................................................................. 3
            5
                 Doug Smith & Benjamin Oreskes, Are many homless people in L.A. mentally ill?
            6      New findings back the public’s perception, THE LOS ANGELES TIMES
            7      (Oct. 7, 2019) .............................................................................................................. 2
            8    Edward Ring, While Venice Beach Residents Under Lockdown, Homeless and
                   Encampments Grow and Thrive, CALIFORNIA GLOBE (Mar. 26, 2020) ..................... 4
            9
          10     Emily Alpert Reyes, Garcetti says L.A. can resume disputed ban on overnight
                   sidewalk sleeping, THE LOS ANGELES TIMES (June 22, 2018) ................................... 8
          11
                 Eric Leonard, LAPD Concerned about Increase in Sexual Violence Against Women
          12
                    Experiencing Homelessness, NBC 4 LOS ANGELES (Feb. 27, 2020) ......................... 5
          13
                 Gale Holland, Attacked, abused and often forgotten: Women now make up 1 in 3
          14       homeless people in L.A. County, THE LOS ANGELES TIMES (Oct. 28, 2016) ............. 4
          15
                 Gale Holland, Why L.A. County's homelessness crisis has been decades in the
          16       making, THE LOS ANGELES TIMES (June 5, 2019) ...................................................... 7
          17     Genevive Finn, String of Fires Triggers Homeless Camps’ Clearance,
          18       THE MALIBU TIMES (Nov. 18, 2020) .......................................................................... 4
          19     Grace Matheny, Crimes against homeless people increased 24% in 2019
          20        while overall crime decreased, crime data shows, ABC 7 (Jan. 14, 2020) ............... 2

          21     Harriet Ryan, 'Absolutely terrifying': Deputy city attorney says she contracted
                   typhus at City Hall, THE LOS ANGELES TIMES (Feb. 9, 2019) ................................... 3
          22
          23     Joel Grover & Josh Davis, Venice Beach Up in Flames: Frequent Homeless
                    Tent Fires Threaten Residents & Tourists, NBC 4 (Oct. 10, 2020) ........................... 3
          24
                 John Cadiz Klemack, One Dead, One in Custody in Sepulveda Basin Fire,
          25        NBC 4 LOS ANGELES (Sept. 9, 2020) ......................................................................... 4
          26
                 Jones v. City of Los Angeles Settlement Agreement, available at
          27        https://veniceupdate.com/wp-content/uploads/2018/06/Jones-Settlement.pdf .......... 7
          28

Gibson, Dunn &
Crutcher LLP                                                                   iii
                          BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 5 of 18 Page ID #:3959


            1    Jugal K. Patel, Tim Arango, Anjali Singhvi & Jon Huang, Black, Homeless and
            2       Burdened by L.A.’s Legacy of Racism, THE NEW YORK TIMES (Dec. 22, 2019) ....... 5

            3    Kevin Murray, Opinion: Why a one-size solution to L.A.’s homelessness crisis is
                   destined to fail, THE LOS ANGELES TIMES (Sept. 19, 2019) ..................................... 10
            4
            5    Koco McAboy, Business owner on Venice boardwalk shutting down shop after
                   rise in crime and drugs in the area, FOX 11 LOS ANGELES (Jan. 29, 2021) ............... 4
            6
                 LOS ANGELES CNTY. DEP’T OF PUB. HEALTH, RECENT TRENDS IN MORTALITY RATES &
            7
                   CAUSES OF DEATH AMONG PEOPLE EXPERIENCING HOMELESSNESS IN LOS ANGELES
            8      COUNTY (2021) ........................................................................................................... 2
            9    LOS ANGELES HOMELESS SERVS. AUTH., GREATER LOS ANGELES HOMELESS COUNT
          10       2020 (2020) ................................................................................................................. 2
          11     Mike Arnold, President & CEO of The Midnight Mission, L.A. City Council
                   Homelessness & Poverty Comm. (Oct. 3, 2018)........................................................ 9
          12
          13     Susan Shelley, Los Angeles is right to back away from the Jones settlement, THE
                    ORANGE COUNTY REGISTER (June 26, 2018) .............................................................. 7
          14
          15     CONSTITUTIONAL PROVISIONS

          16     U.S. CONST. amend. IV ................................................................................................ 8, 9
          17     U.S. CONST. amend. VIII ....................................................................................... 6, 7, 12
          18     U.S. CONST. amend. XIV ....................................................................................... 8, 9, 13
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                                   iv
                          BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 6 of 18 Page ID #:3960


            1                             I.    STATEMENT OF INTEREST
            2          Central City Association of Los Angeles (“CCA”) is the premier advocacy
            3    organization in the Los Angeles region and a leading visionary on the future of
            4    Downtown Los Angeles. Founded in 1924, CCA represents the interests of over
            5    300 members, including businesses, trade associations, and nonprofit organizations
            6    from a broad range of industries like homeless service providers, housing developers,
            7    large employers, cultural institutions, and more. CCA’s mission is to enhance the
            8    vibrancy of Downtown Los Angeles and increase opportunity in the region through
            9    advocacy and civic engagement. CCA is deeply involved in policy deliberations
          10     concerning homelessness and was part of a broad coalition that supported
          11     Proposition HHH, Measure H, A Bridge Home, No Place Like Home, and many
          12     permanent and temporary housing projects for unhoused persons, such as reimagining
          13     the Men’s Central Jail site into a housing- and service-focused, all-inclusive campus.
          14     CCA is committed to advancing comprehensive solutions to house persons
          15     experiencing homelessness, including by addressing the underlying systemic issues
          16     that perpetuate the vicious cycle of homelessness.
          17           CCA is gravely concerned with the ever-worsening homelessness crisis playing
          18     out daily on the streets of Los Angeles and, in particular, in Downtown Los Angeles.
          19     Street encampments pose the greatest harm to the unhoused persons who reside there,
          20     as these sites cannot and do not allow for healthy or safe living conditions. CCA is
          21     especially concerned with the City of Los Angeles’s unsustainable approach to
          22     managing litigation implicating issues of homelessness. CCA believes that the City’s
          23     pattern of entering into settlement agreements under which it consents to the
          24     abdication of its duty to protect public health and safety is unworkable and has
          25     contributed in significant part to the growth of the current crisis, which has harmed the
          26     unhoused and the general public, including businesses and nonprofit organizations in
          27     Downtown Los Angeles. Accordingly, CCA submits this amicus brief to respectfully
          28     request that this Court ensure that any resolution of this lawsuit, in addition to

Gibson, Dunn &
Crutcher LLP                                                  1
                       BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 7 of 18 Page ID #:3961


            1    providing long-needed temporary and permanent housing and services to those
            2    experiencing homelessness, holds the City to its obligation to safeguard public health
            3    and safety for all City residents.1
            4                                    II.   INTRODUCTION
            5            As this Court has correctly recognized, the homelessness crisis gripping the
            6    State of California—and the City of Los Angeles in particular—is a calamity that
            7    closely approximates the ravages of a natural disaster. Dkt. 205 at 1. More than a
            8    thousand persons experiencing homelessness died last year on the streets of Los
            9    Angeles alone, and over 41,000 are without shelter—a number that increases every
          10     year.2 Violence, crime, and the free flow of drugs run rampant throughout the
          11     encampments in which many unhoused persons live, posing a grave danger to life and
          12     limb and trapping many in cycles of poverty, addiction, and mental illness.3
          13
          14      1
                      This brief is submitted in accordance with the Court’s invitation for third party
          15          briefing in its January 31, 2021 order. See Dkt. 205 at 4. No party’s counsel
                      authored this brief in whole or in part. No party or party’s counsel contributed
          16          money that was intended to fund the preparation or submission of this brief. No
          17          person other than amicus curiae, its members, or its counsel contributed money that
                      was intended to fund preparing or submitting the brief.
          18      2
                      LOS ANGELES CNTY. DEP’T OF PUB. HEALTH, RECENT TRENDS IN MORTALITY RATES
          19          & CAUSES OF DEATH AMONG PEOPLE EXPERIENCING HOMELESSNESS IN LOS
          20          ANGELES COUNTY AT 6 (2021), available at
                      http://www.publichealth.lacounty.gov/chie/reports/HomelessMortality2020_CHIE
          21          Brief_Final.pdf; LOS ANGELES HOMELESS SERVS. AUTH., GREATER LOS ANGELES
          22          HOMELESS COUNT 2020 at 4 (2020), available at
                      https://www.lahsa.org/documents?id=4558-2020-greater-los-angeles-homeless-
          23          count-presentation.
          24      3
                       See Grace Matheny, Crimes against homeless people increased 24% in 2019 while
                      overall crime decreased, crime data shows, ABC 7 (Jan. 14, 2020), available at
          25
                      https://abc7.com/lapd-crime-stats-data/5849457/ (noting that crimes against persons
          26          experiencing homelessness in Los Angeles increased by 24% in 2019, with a 19%
          27          increase in serious violent crime, including homicide, rape, robbery, aggravated
                      assault, burglary, motor vehicle theft, larceny-theft, and arson); Doug Smith &
          28          Benjamin Oreskes, Are many homeless people in L.A. mentally ill? New findings

Gibson, Dunn &
Crutcher LLP                                                 2
                         BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 8 of 18 Page ID #:3962


            1    Encampments littered with mountains of rotting trash, drug paraphernalia, and even
            2    human waste pose significant public-health hazards by serving as vectors for the
            3    transmission of medieval diseases such as typhus, typhoid fever, and tuberculosis.4
            4    Not even Los Angeles City Hall, located mere blocks from Skid Row, is immune: in
            5    the fall of 2018 a deputy city attorney allegedly contracted typhus while working at
            6    City Hall.5
            7            Such conditions harm not only residents of the encampments and the health of
            8    the public, but they also impact the environment writ large. In Orange County, a
            9    February 2018 clean-up of a two mile-long encampment along the Santa Ana River
          10     that hosted more than 700 people uncovered “404 tons of debris, 13,950 needles, and
          11     5,279 pounds of waste,” including human waste, propane, and pesticides.6 And in Los
          12     Angeles in 2020, “fires related to homeless [we]re up 82% over the last year.”7 In just
          13
          14
                      back the public’s perception, THE LOS ANGELES TIMES (Oct. 7, 2019), available at
          15          https://www.latimes.com/california/story/2019-10-07/homeless-population-mental-
                      illness-disability (noting that an LA Times investigation revealed that 51% of those
          16
                      living on the streets suffered from mental illness).
          17      4
                      Anna Gorman & Kaiser Health News, Medieval Diseases Are Infecting
          18          California’s Homeless, THE ATLANTIC (Mar. 8, 2019), available at
                      https://www.theatlantic.com/health/archive/2019/03/typhustuberculosis-medieval-
          19          diseases-spreading-homeless/584380/.
          20      5
                      Harriet Ryan, ‘Absolutely terrifying’: Deputy city attorney says she contracted
          21          typhus at City Hall, THE LOS ANGELES TIMES (Feb. 9, 2019), available at
                      https://www.latimes.com/local/lanow/la-me-ln-city-hall-typhus-20190209-
          22          story.html.
          23      6
                      Anh Do, ‘Eye-popping’ number of hypodermic needles, pounds of waste cleared
          24          from Orange County riverbed homeless encampment, THE LOS ANGELES TIMES
                      (Mar. 10, 2018), available at https://www.latimes.com/local/lanow/la-me-ln-
          25          riverbed-debris-20180310-story.html.
          26      7
                      Joel Grover & Josh Davis, Venice Beach Up in Flames: Frequent Homeless Tent
          27          Fires Threaten Residents & Tourists, NBC 4 (Oct. 10, 2020), available at
                      https://www.nbclosangeles.com/investigations/venice-beach-up-in-flames-frequent-
          28          homeless-tent-fires-threaten-residents-and-tourists/2442123/.

Gibson, Dunn &
Crutcher LLP                                                 3
                         BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
        Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 9 of 18 Page ID #:3963


            1    the past year alone, homeless encampments have sparked fires in areas abutting Tuna
            2    Canyon Park and the Sepulveda Basin.8
            3            As this lawsuit demonstrates, local residents, business owners, and visitors, have
            4    not been spared of the chaos unfolding on the streets of Los Angeles either. Residents
            5    have reported being subjected to verbal and physical harassment and vandalization of
            6    their property.9 Encampments block sidewalks and other public rights of way, forcing
            7    disabled persons, schoolchildren, and young mothers with kids to walk in the streets—
            8    or avoid such paths altogether. Compl. ¶¶ 5, 76a, 93–96, 104. Businesses—such as an
            9    immigrant-owned ice cream shop on the Venice Beach boardwalk—are unable to
          10     attract customers or guarantee the safety of their employees and are forced to shutter
          11     their doors.10 Nowhere have the effects of this crisis been more pronounced than in
          12     downtown Los Angeles, especially on Skid Row—a locale where “more than a
          13     quarter” of women have reported being sexually assaulted, where crime and violence is
          14     perpetrated in broad daylight, and where businesses struggle to survive.11
          15
          16
                  8
                      Genevive Finn, String of Fires Triggers Homeless Camps’ Clearance, THE MALIBU
                      TIMES (Nov. 18, 2020), available at
          17          http://www.malibutimes.com/news/article_ad0fe93a-29d6-11eb-8e3f-
          18          635b2cb90b1d.html; John Cadiz Klemack, One Dead, One in Custody in Sepulveda
                      Basin Fire, NBC 4 LOS ANGELES (Sept. 9, 2020), available at
          19          https://www.nbclosangeles.com/news/local/one-dead-one-in-custody-in-sepulveda-
          20          basin-fire/2425962/.
                  9
          21          See Edward Ring, While Venice Beach Residents Under Lockdown, Homeless and
                      Encampments Grow and Thrive, CALIFORNIA GLOBE (Mar. 26, 2020), available at
          22          https://californiaglobe.com/section-2/while-venice-beach-residents-under-
          23          lockdown-homeless-and-encampments-grow-and-thrive/ (collecting anecdotes).
                 10
          24          Koco McAboy, Business owner on Venice boardwalk shutting down shop after rise
                      in crime and drugs in area, FOX 11 LOS ANGELES (Jan. 29, 2021), available at
          25          https://www.foxla.com/news/business-owner-on-venice-boardwalk-shutting-down-
          26          shop-after-rise-in-crime-and-drugs-in-area.
                 11
          27          Gale Holland, Attacked, abused and often forgotten: Women now make up 1 in 3
                      homeless people in L.A. County, THE LOS ANGELES TIMES (Oct. 28, 2016),
          28          available at https://www.latimes.com/projects/la-me-homeless-women/;

Gibson, Dunn &
Crutcher LLP                                                 4
                        BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 10 of 18 Page ID
                                                  #:3964

            1               Against this backdrop, the City of Los Angeles has, for more than a decade,
            2       pursued a failed litigation strategy that has served only to entrench this status quo.
            3       That strategy—entering into broad and unworkable settlements that prevent the City
            4       from protecting the health and safety of the general public—has effectively created a
            5       de facto constitutional right to camp in public spaces and to store in that encampment
            6       unlimited amounts of personal property. These settlements have contributed in no
            7       small part to the steady deterioration of the conditions on the streets of Los Angeles,
            8       while harming both housed and unhoused residents. Sadly, the effects of the City’s
            9       policy of abdicating of municipal law—and the crisis of homelessness more
          10        generally—are also unjustly borne disproportionately by communities of color; indeed,
          11        Black Angelenos are disproportionately represented in the homeless population
          12        compared to the Los Angeles population as a whole.12 The City’s abandonment of its
          13        duty to protect the public and address the homelessness crisis must come to an end. It
          14        is especially troubling that the City enters these settlements behind closed doors,
          15        without transparency, making it difficult for constituents to hold elected officials
          16        accountable for their decisions.
          17                This Court can and should make certain that the City’s wrongheaded approach
          18        to these issues ends with this lawsuit. Any resolution of this lawsuit should require the
          19        City to account for the significant public health, safety, and environmental harms
          20        caused by encampments and compel it to provide temporary and permanent housing
          21
                         Eric Leonard, LAPD Concerned about Increase in Sexual Violence Against Women
          22             Experiencing Homelessness, NBC 4 LOS ANGELES (Feb. 27, 2020), available at
          23             https://www.nbclosangeles.com/news/local/lapd-concerned-about-increase-in-
                         sexual-violence-against-women-experiencing-homelessness/2318899/; Compl.,
          24             ¶¶ 76e–h, 77–92.
          25        12
                         Jugal K. Patel, Tim Arango, Anjali Singhvi & Jon Huang, Black, Homeless and
          26             Burdened by L.A.’s Legacy of Racism, THE NEW YORK TIMES (Dec. 22, 2019),
                         available at https://www.nytimes.com/interactive/2019/12/22/us/los-angeles-
          27             homeless-black-residents.html (concluding that “[t]he historic displacement and
          28             fracturing of black communities in South Los Angeles have pushed black
                         Angelenos . . . onto the streets at more than eight times the rate of other groups.”).
Gibson, Dunn &
Crutcher LLP                                                      5
                            BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 11 of 18 Page ID
                                                  #:3965

            1       and regulate the public right-of-way through longstanding, but since-abandoned,
            2       municipal laws designed to safeguard public health and welfare. Any other result will
            3       simply perpetuate the existing crisis.
            4                                         III.   ARGUMENT
            5       A.    The City of Los Angeles Has, For Years, Pursued a Failed Litigation
                          Strategy that Has Only Served to Exacerbate the Homelessness Crisis
            6
                          In response to lawsuits designed to restrict its ability to apply basic public health
            7
                    and safety laws, the City of Los Angeles has, for more than a decade, pursued a
            8
                    litigation strategy in which it enters into broad settlement agreements following
            9
                    setbacks in litigation, which have directly contributed to and exacerbated the ever-
          10
                    worsening conditions on Los Angeles’s streets. By capitulating to these lawsuits and
          11
                    agreeing to abandon municipal laws regulating public health and safety, the City has
          12
                    facilitated the creation of a de facto constitutional right to camp in public spaces and to
          13
                    store in encampments unlimited amounts of personal property, regardless of the impact
          14
                    that those encampments have on public health and safety, the environment, and the city
          15
                    at large. Wholesale nonenforcement of the law is not a proper or rational public
          16
                    purpose—it is an improper and unlawful abdication of the fundamental obligations of
          17
                    any municipal government.
          18
                          The City’s use of this approach to litigation was first evident in connection with
          19
                    Jones v. City of Los Angeles, 444 F.3d 1118 (9th Cir. 2006), a case in which six
          20
                    persons experiencing homelessness sued the City, alleging that its enforcement of a
          21
                    municipal ordinance prohibiting “sit[ting], l[ying], or sleep[ing] in or upon any street,
          22
                    sidewalk or other public way” violated the Eighth Amendment of the United States
          23
                    Constitution, which prohibits “Cruel and Unusual Punishment.” Id. at 1122–25. The
          24
                    district court granted Los Angeles’s summary judgment motion, holding that
          25
                    enforcement of this ordinance did not violate the Eighth Amendment because the
          26
                    ordinance penalized the plaintiffs for their “conduct,” not for the “status” of being
          27
                    homeless, as the plaintiffs had argued. Id. at 1125.
          28

Gibson, Dunn &
Crutcher LLP                                                    6
                          BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 12 of 18 Page ID
                                                  #:3966

            1               The Ninth Circuit reversed. The Court held that “so long as there is a greater
            2       number of homeless individuals in Los Angeles than the number of available [shelter]
            3       beds, the City may not enforce” its public-camping ordinance “at all times and places
            4       throughout the City against homeless individuals for involuntarily sitting, lying, and
            5       sleeping in public.” Id. at 1138. The Court reasoned that persons experiencing
            6       homelessness “are in a chronic state that may have been acquired ‘innocently or
            7       involuntarily’” and that “sitting, lying, and sleeping . . . are universal and unavoidable
            8       consequences of being human.” Id. at 1136 (internal citation omitted). Thus, the
            9       Court held that the Eighth Amendment prohibits the City from “mak[ing] it an offense
          10        to be idle, indigent, or homeless in public spaces” and “criminaliz[ing] conduct that is
          11        an unavoidable consequence of being homeless—namely sitting, lying, or sleeping on
          12        the streets of Los Angeles’s Skid Row.” Id. at 1137.
          13                Following the Ninth Circuit’s decision, the parties entered into a settlement
          14        agreement that led to the Ninth Circuit vacating its decision. Jones v. City of Los
          15        Angeles, 505 F.3d 1006 (9th Cir. 2007). Under the settlement agreement, the City
          16        agreed that it would not enforce its public-camping ordinance in Skid Row between the
          17        hours of 9:00 p.m. and 6:00 a.m. Jones v. City of Los Angeles Settlement Agreement,
          18        available at https://veniceupdate.com/wp-content/uploads/2018/06/Jones-
          19        Settlement.pdf. The City also agreed that this policy of nightly non-enforcement
          20        would remain in effect until the City constructed an additional 1,250 units of
          21        permanent supportive housing for persons experiencing homelessness. Id. Thus,
          22        through this settlement, the City paved the way for legalized nightly camping in Skid
          23        Row and the explosive growth of encampments there.13 Unfortunately, in spite of this
          24
          25        13
                         Gale Holland, Why L.A. County’s homelessness crisis has been decades in the
          26             making, THE LOS ANGELES TIMES (June 5, 2019), available at
          27             https://www.latimes.com/local/california/la-me-ln-homeless-housing-crisis-count-
                         history-skid-row-20190605-story.html; Susan Shelley, Los Angeles is right to back
          28             away from the Jones settlement, THE ORANGE COUNTY REGISTER (June 26, 2018),

Gibson, Dunn &
Crutcher LLP                                                     7
                            BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 13 of 18 Page ID
                                                  #:3967

            1       settlement, conditions in Skid Row continued to spiral downhill—even after the
            2       additional 1,250 units called for by the settlement were built.14
            3               Though Jones only concerned the use of public areas for sleeping, lying and
            4       sitting, the next frontier was the storage of personal property. The City’s pattern of
            5       settling in the face of litigation setbacks continued with respect to this issue too. In
            6       Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), eight persons
            7       experiencing homelessness sued the City of Los Angeles, alleging that the City’s
            8       seizure and destruction of their personal property, left unattended in public areas,
            9       violated their Fourth Amendment right to be free of unreasonable searches and
          10        seizures and their Fourteenth Amendment “procedural due process” rights. Id. at
          11        1024–26. The district court agreed with the plaintiffs and issued an injunction
          12        prohibiting the City from (a) seizing property in Skid Row “absent an objectively
          13        reasonable belief that it is abandoned, presents an immediate threat to public health
          14        and safety, or is evidence of a crime, or contraband” and (b) “destr[oying] [such]
          15        seized property without maintaining it in a secure location for a period of less than
          16        90 days,” “[a]bsent an immediate threat to public health or safety.” Id. at 1026.
          17                The Ninth Circuit affirmed. The Court held that “even if the seizure of the
          18        [Plaintiffs’] property would have been deemed reasonable had the City held it for
          19        return to its owner instead of immediately destroying it, the City’s destruction of the
          20        property rendered the seizure unreasonable.” Id. at 1030. The Court also held that
          21        “homeless persons’ unabandoned possessions are ‘property’ within the meaning of the
          22        Fourteenth Amendment,” and that the City violated the plaintiffs’ Fourteenth
          23        Amendment procedural due process rights by failing to provide them with “notice” and
          24
          25             available at https://www.ocregister.com/2018/06/26/los-angeles-backs-away-from-
                         the-jones-settlement/.
          26
                    14
                         Emily Alpert Reyes, Garcetti says L.A. can resume disputed ban on overnight
          27             sidewalk sleeping, THE LOS ANGELES TIMES (June 22, 2018), available at
          28             https://www.latimes.com/local/lanow/la-me-ln-sidewalk-sleeping-20180622-
                         story.html.
Gibson, Dunn &
Crutcher LLP                                                     8
                           BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 14 of 18 Page ID
                                                  #:3968

            1       an “opportunity to be heard” before it “seized and destroyed their property.” Id. at
            2       1032–33.
            3              The Ninth Circuit carefully cabined its holding in Lavan by noting that the case
            4       did not “concern any purported right to use public sidewalks as personal storage
            5       facilities.” Id. at 1033. But that limitation did not last long. In Mitchell v. City of Los
            6       Angeles, No. 2:16-cv-01750, 2016 WL 11519288 (C.D. Cal Apr. 13, 2016), four
            7       plaintiffs sued the City of Los Angeles, alleging that the City had been engaged in a
            8       pattern and practice of unconstitutionally seizing their property incident to arrest in
            9       violation of the Fourth and Fourteenth Amendments. Id. at *1. The district court
          10        agreed and issued a preliminary injunction enjoining the City from “[c]onfiscating
          11        property in Skid Row or its surrounding areas, incident to an arrest or as part of a
          12        cleanup of an area where homeless people are located, absent an objectively reasonable
          13        belief that it is abandoned, presents an immediate threat to public health or safety, is
          14        evidence of a crime, or is contraband.” Id. at *7. When the City sought clarification as
          15        to the scope of the district court’s injunction—namely as to whether it also prohibited
          16        the City from enforcing an ordinance permitting it to seize “bulky items,” such as
          17        sofas, appliances, and sheds left unattended on the streets—the Court held “[t]here is
          18        no additional exception [in its injunction] for bulky items” and if a bulky item “does
          19        not pose” an “immediate threat to public health or safety” “then it must not be seized.”
          20        Mitchell v. City of Los Angeles, No. 2:16-cv-01750, 2017 WL 10545079, at *4 (C.D.
          21        Cal. Sept. 25, 2017).
          22               Los Angeles then settled the Mitchell case in May 2019, over the objections of
          23        many city stakeholders, including service providers operating in Skid Row who feared
          24        that this settlement would make it even more difficult to deliver services to those who
          25        most need them.15 As the President of one of the service providers on Skid Row
          26
                    15
          27             Mike Arnold, President & CEO of The Midnight Mission, Testimony at the L.A.
                         City Council Homelessness & Poverty Comm. 23:20 (Oct. 3, 2018), available at
          28             http://lacity.granicus.com/mediaplayer.php?view_id=46&clip_id=18406; see also

Gibson, Dunn &
Crutcher LLP                                                     9
                           BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 15 of 18 Page ID
                                                  #:3969

            1       observed, “[i]n the interest of not criminalizing homelessness, we tend to avoid taking
            2       more affirmative steps and enforcing basic societal norms, ultimately leaving many to
            3       live in filth and subject themselves to further victimization.”16 Despite this, under the
            4       settlement, the City promised that, for a three-year period, it would not “seize property
            5       as part of a cleanup of an area where homeless people’s property is located, absent an
            6       objectively reasonable belief that it is abandoned, presents an immediate threat to
            7       public health or safety, is evidence of a crime, or is contraband.” [Proposed]
            8       Stipulated Order of Dismissal, Ex. A, ¶ 4(b) (Settlement and Release Agreement),
            9       Mitchell v. City of Los Angeles, No. 2:16-cv-01760 (C.D. Cal. May 29, 2019), ECF
          10        No. 118-1. The City further agreed that it would provide “at least 24 hours advance
          11        notice” of any encampment clean up and then “provide a 30-minute warning and
          12        opportunity for individuals to remove property when a cleanup is imminent on any
          13        block about to be cleaned.” Id. Thus, through the Mitchell settlement the City agreed
          14        to take Lavan to its furthest logical extension. As the Los Angeles Times aptly put it,
          15        as a result of this settlement, unhoused persons “now have the right to keep a nearly
          16        unlimited amount of possessions with them on the sidewalks of skid row.”17
          17
          18
          19
          20
          21             Brief of the People Concern and Weingart Center Association as Amici Curiae
                         Supporting Petitioner, City of Boise v. Martin, 140 S. Ct. 674 (2019) (No 19-247)
          22             (service-provider brief expressing concern with the impact of the Ninth Circuit’s
          23             decision in Martin v. City of Boise).

          24
                    16
                         Kevin Murray, Opinion: Why a one-size solution to L.A.’s homelessness crisis is
                         destined to fail, THE LOS ANGELES TIMES (Sept. 19, 2019), available at
          25             https://www.latimes.com/opinion/story/2019-09-18/homeless-solutions-housing-
                         shelters-rooms-los-angeles-skid-row.
          26
                    17
                         A Court Decision Letting Homeless People Keep All Their Belongings Helps No
          27             One, THE LOS ANGELES TIMES (May 31, 2019), available at
          28             https://www.latimes.com/opinion/editorials/la-ed-mitchell-homeless-settlement-
                         20190531-story.html.
Gibson, Dunn &
Crutcher LLP                                                   10
                            BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 16 of 18 Page ID
                                                  #:3970

            1       B.      This Court Should Couple Any Resolution of This Lawsuit With A
            2               Requirement that the City Regulate the Public Right-of-Way to Promote
                            Public Health and Safety
            3
                            For too long the City of Los Angeles has agreed to short-sighted legal
            4
                    settlements that do nothing but perpetuate the ever-worsening homelessness crisis.
            5
                    These settlements have done nothing to address the root causes of the crisis, and have
            6
                    led the City to turn a blind eye towards the increasing harms experienced by those
            7
                    living in encampments as well as those in the surrounding communities. Worse still,
            8
                    these settlements have also served as a convenient scapegoat for City officials who
            9
                    have persistently been one step behind a crisis that is growing exponentially worse by
          10
                    the day. These settlements have done more harm than good, most of all for the
          11
                    unhoused persons trapped in dangerous encampments and the residents and businesses
          12
                    nearby.
          13
                            While CCA is not opposed to a resolution of this lawsuit via a settlement, it
          14
                    respectfully requests that this Court ensure that any resolution requires the City to take
          15
                    proactive steps to provide much-needed relief to all housed and unhoused City
          16
                    residents. Such steps should include the provision of temporary and permanent
          17
                    housing, outreach and service offerings, and safeguarding public health and safety
          18
                    through application of laws regulating public camping, the storage of personal property
          19
                    in public areas, the obstruction of pedestrian traffic and rights of way, and more.18
          20
                    Most importantly, any such resolution should be marked by coherence and simplicity,
          21
                    avoiding a tangle of contradictory process rules and red tape that simply breed more
          22
                    litigation, cause legal paralysis due to an ever-shifting legal landscape, and divert
          23
                    valuable municipal resources.
          24
          25
                    18
          26             See L.A. Muni. Code § 41.18 (a) (forbidding the obstruction of pedestrian traffic);
                         L.A. Muni. Code § 41.18 (d) (forbidding public camping); L.A. Muni. Code
          27             § 41.47.2 (forbidding urination and defecation in public spaces); L.A. Muni. Code
          28             § 56.11(regulating the storage of personal property on sidewalks); L.A. Muni. Code
                         § 56.12 (forbidding the obstruction of public rights-of-way).
Gibson, Dunn &
Crutcher LLP                                                    11
                            BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 17 of 18 Page ID
                                                  #:3971

            1             There are no legal impediments to pairing the provision of relief to persons
            2       experiencing homelessness with the application of long-neglected public-health-and-
            3       safety laws. The Ninth Circuit’s decision in Martin v. City of Boise, 920 F.3d 584 (9th
            4       Cir. 2019), far from foreclosing such a result, demonstrates why it is fully permissible.
            5       To be sure, the Court in Martin reaffirmed the crux of the vacated Jones decision by
            6       holding that “an ordinance violates the Eighth Amendment insofar as it imposes
            7       criminal sanctions against homeless individuals for sleeping outdoors, on public
            8       property, when no alternative shelter is available to them.” Id. at 604. Yet the Court
            9       expressly qualified this broad holding by explaining that it was not dictating that cities
          10        must “allow anyone who wishes to sit, lie, or sleep on the streets . . . at any time and at
          11        any place.” Id. at 617. It further clarified that its holding “does not cover individuals
          12        who do have access to adequate temporary shelter, whether because they have the
          13        means to pay for it or because it is realistically available to them for free, but who
          14        choose not to use it.” Id. at 617 n.8 (emphasis original). And it assured governments
          15        that it did not mean to “suggest that a jurisdiction with insufficient shelter can never
          16        criminalize the act of sleeping outside,” because “[e]ven where shelter is unavailable,
          17        an ordinance prohibiting sitting, lying, or sleeping outside at particular times or in
          18        particular locations might well be constitutionally permissible,” along with “an
          19        ordinance barring the obstruction of public rights of way or the erection of certain
          20        structures.” Id. (emphasis added).
          21              As the foregoing demonstrates, this Court would be well within the ambit of its
          22        authority to order the City to couple its provision of housing to those experiencing
          23        homelessness—in whatever form it ultimately takes—with the implementation of
          24        longstanding municipal laws regulating public health and safety. In fact, the City’s
          25        failure to enforce such laws in the first place constitutes a dereliction of its most basic
          26        duties to its residents, resulting in clear violations of numerous state and federal
          27        statutes, the California and United States Constitutions, and creating a public and
          28        private nuisance. Compl. ¶¶ 127–197. These infringements of the Plaintiffs’ rights

Gibson, Dunn &
Crutcher LLP                                                    12
                          BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
                 Case 2:20-cv-02291-DOC-KES Document 233 Filed 03/04/21 Page 18 of 18 Page ID
                                                  #:3972

            1       should be remedied without delay. True, “the nature and scope of the remedy are to be
            2       determined by the [legal] violation,” which means that “federal-court decrees must
            3       directly address and relate to the [legal] violation itself.” Missouri v. Jenkins, 515 U.S.
            4       70, 88 (1995). But here, where the City’s wholesale abdication of its duties to its
            5       residents are unprecedented in nature and scope—resulting in violations of laws as
            6       diverse and varied as the California Environmental Quality Act, the Americans with
            7       Disabilities Act, and the Equal Protection and Due Process Clauses—the Court has
            8       ample authority to craft a remedy that is carefully tailored to remedying violations of
            9       the specific statutes, constitutional provisions, and torts at issue.
          10                                          IV.    CONCLUSION
          11              By agreeing to abandon basic, commonplace municipal laws regulating public
          12        health and safety in exchange for settling contentious litigation, the City of Los
          13        Angeles has, over the course of the last two decades, adopted a legal strategy that has
          14        accelerated the deterioration of conditions on its city streets. In facilitating the
          15        resolution of this lawsuit, this Court should ensure that any settlement or other
          16        disposition does not allow Los Angeles to continue to neglect these deplorable
          17        conditions and the plight of unhoused and housed residents and business, like the
          18        Plaintiffs, who are directly affected. Instead, the Court should make certain that any
          19        settlement obligates the City to actually address the homelessness crisis, including
          20        through housing and through the regulation of the public right-of-way through
          21        longstanding, commonsense municipal laws that the City has abandoned.
          22
          23
          24        Dated: March 4, 2021                     GIBSON, DUNN & CRUTCHER LLP
          25
          26                                                 By:           /s/ Theane Evangelis
                                                                               Theane Evangelis
          27
                                                             Attorneys for Amicus Curiae Central City
          28                                                 Association

Gibson, Dunn &
Crutcher LLP                                                     13
                          BRIEF OF AMICUS CURIAE CENTRAL CITY ASSOCIATION OF LOS ANGELES
